PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_JUD_01_ME_04_EN.txt. 131

SEPARATE OPINION BY M. SEFERIADES.
[Translation.|

Being deeply sensible of my duties as an international judge,
I find myself obliged to disagree with the Court’s judgment
and, availing myself of the right conferred on me by Article 57
of the Statute, I deliver my separate opinion in the following

terms.
I,

The question which the Court was called upon to decide was
very clearly formulated in the Special Agreement signed between
France and Greece on August 28th, 1936, and in particular in
the part of the Special Agreement which is printed between
quotation marks; there it is definitely stated that the Court is
requested to answer the following question :

“Whether the contract concluded on April rst/r4th, 1913,
between the French firm Collas & Michel, known as the ‘Admi-
nistration générale des Phares de l’Empire ottoman’, and the
Ottoman Government, extending from September 4th, 1924, to
September 4th, 1949, concession contracts granted to the said
firm, was duly entered into and is accordingly operative as regards
the Greek Government in so far as concerns lighthouses situated
in the territories of Crete, including the adjacent islets, and of
Samos, which were assigned to that Government after the Balkan
wars.

The origin of this dispute is simply the Court’s Judgment of
March x7th, 1934.

By the terms of that judgment the Court, while finding that
the above-mentioned contract of 1913 between the Ottoman
Government and the firm of Collas & Michel had been duly
entered into, nevertheless made a reservation; for it informed
France and Greece that, as the Special Agreement ‘only
requires it to decide on a question of principle’,.... “tt is not called
upon to specify which are the territories detached from Turkey
and assigned to Greece after the Balkan wars or subsequently,
where the lighthouses in regard to which the contract of 1913 is
operative are situated”; and it was particularly necessary to
make this reservation because—still according to the words of
‘the judgment—in 1934 “the Parties have not argued before the
Court the questions of fact and of law which might be raised in
that connection and which the Court has not been asked to decide”.

Thus the Court, in its judgment of 1934, by definitely reserv-
ing the question “‘which are the territories, detached from
Turkey and assigned to Greece after the Balkan wars or subse-

41
A./B. 7I (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 132

quently, where the lighthouses in regard to which the contract
of 1913 is operative are situated”, gave rise to the Special Agree-
ment of 1936, which merely asked it to decide the question
which it had itself reserved in 1934.

These are the causal facts as a consequence of which the
Court is now called on to decide whether, in regard to the
islands of Crete and of Samos, the contract of 1913 “‘was duly
entered into and is accordingly operative’’.

It is simply, as is stated in the Special Agreement of 1036,
a question of ‘‘the applicability in a particular case of the judg-
ment already rendered’, a case having its basis in the reser-
vations made by the Court.

And the question stated above, between quotation marks
and in very clear language, by the Special Agreement is the
only question that we are called on to decide, and we have to
decide tt in all its aspects.

It were vain to suggest that, as the reservation made by the
Court in 1934 was not inserted in the operative clause of the
judgment, but in the recitals which precede it, this reservation
does not exist ; that the Court must be deemed to have decided
the question in its entirety in 1934, in regard also to the terri-
‘tories of Crete and Samos, and that there is res judicata in
respect of those islands just as much as of the other territories
assigned to Greece after the Balkan wars.

Such reasoning would not only amount to regarding the
recitals of a judgment as being entirely devoid of purpose, but,
in the present case, would gravely detract both from the legal
and moral value of the judgment of 1934, for one would thus
be led to conclude that the different parts of that judgment
were in conflict with one another and that it was therefore an
inconsistent judgment.

For the rest, this line of argument was ruled out by the
Special Agreement of 1936, from the very outset.

For in that Special Agreement it is definitely admitted that
the Permanent Court of International Justice, in its Judgment
of March rth, 1934, made “the reservation that the Special
Agreement only requires it to decide on a question of principle
and that it is not called upon to specify which are the. terri-
tories, detached from Turkey and assigned to Greece after the
Balkan wars or subsequently, where the lighthouses in regard
to which the contract of 1913 is operative are situated”’.

That is the actual text of the reservation which was formu-
lated by the Court in 1934 as a result of our deliberations.

To misapprehend the Special Agreement, in the first place,
would be to misapprehend the instrument which governs and
defines our jurisdiction at this time. To restrict its scope would
simply be a denial of justice of a special kind.

42
A./B. 7I (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 133

Again, to misapprehend the reservations made by the Court
in the judgment which it delivered in 1934 would be to mis-
apprehend the ves judicata, so far as concerns the reservations.

It is necessary therefore, in my opinion, to respect both the
Court’s judgment of 1934 and the Special Agreement of 1036,
which submits to the Court “a particular case of the judgment
already rendered by the Court” in order to decide upon the
question whether the contract entered into on April 1st/r4th,
1913, between “Collas & Michel” and the Ottoman Government
was duly entered into and is accordingly operative in so far as
concerns lighthouses situated in the territories of Crete and
Samos.

In short, the intention of the signatories of the Special
Agreement of 1936 is to submit to the Court a particular case,
which was not submitted to it in 1934 and upon which, according
to its judgment of that date, it had not adjudicated, but in
regard to which it had reserved its right to adjudicate in the
event of “questions of fact and of law which might be raised
in that connection” being submitted to it.

IT.

Although the Special Agreement of 1036, on the basis of
which the Court is called upon to give judgment, only asks it
to say: “whether the contract .... of April xst/r4th, ror3, ....
was duly entered into and is accordingly operative .... in so
far as concerns lighthouses situated in the territories of Crete

. and of Samos....’’, it appears nevertheless, in its preamble, to
give the Court certain guidance for the course which it should
follow in arriving at its judgment.

For in this preamble (para. 5) we read that the Court is
requested to decide upon the question submitted to it in regard
to the islands of Crete and Samos, taking into account the period
at which these territories “were detached from the Ottoman
Empire”.

Now what is the meaning of this preamble ?

According to the view expressed in the Court’s judgment,
all that the Parties intended by those words was to restrict
the powers of the Court so that it need concern itself with
- no question of fact or of law apart from detachment. Thus,
according to this line of reasoning, one would have to con-
clude that, even if it were stipulated expressis verbis in letters
exchanged between the Parties to the contract of April xath,
roi3—Turkey and Collas & Michel—that the agreement
which they had just concluded should not be deemed opera-
tive in regard to the islands with which we are concerned,

6 43
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 134

the Court should not take that fact into consideration, for it
would be bound to decide solely upon the date of detachment
and upon nothing else.

I find it absolutely impossible to accept reasoning of that kind.

For, indeed, its effect would be nothing less than the com-
plete and entire suppression of the words of the Special Agree-
ment which the Parties were careful to insert between quotation
marks in that text.

It is obvious that paragraph 5 of the preamble of the Special
Agreement must have some meaning; nay more, we consider
this preamble to be absolutely necessary, provided always
that it is understood in its only acceptable sense, which is
the following: it simply means that the Court should not
concern itself, in the present suit, with the date at which the
territories of Crete and Samos were assigned to .Greece, but
with the detachment of those territories from Turkey, independ-
ently of their union with Greece.

And this guidance was absolutely necessary in the present
suit; for it was necessary to avoid identifying or confusing in
any way the date of the detachment from Turkey of the terri-
tories in question and the date of their annexation by Greece
—an identification which occurs both in the Special Agreement
and in the judgment of 1934.

This meaning of paragraph 5 of the preamble of the Special
Agreement of 1936 results quite unmistakably from the whole
circumstances of the suit, from the Protocol of Lausanne, from
the Special Agreement of 1931, from the written and oral dis-
cussions which preceded the judgment of 1934, and from that
judgment itself.

ITI.

In view of the foregoing considerations, and summing up
what I have said, I am therefore of opinion that the only
question on which the Court should give a decision is whether
the concessionary contract signed by Turkey in 1913, which
was to become operative in 1924 and terminate in 1949, ‘‘was
duly entered into and is accordingly operative’ in regard to
the Greek Government, in so far as concerns the islands of
Crete and Samos.

In order to reach a decision on this question, which is the
only question asked by the Special Agreement, the Court should,
in my opinion, consider :

44
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 135

1. Whether, on April 14th, 1013, the territories of Crete and
Samos were detached from the Ottoman Empire, irrespective
of the question whether, at that date, they already formed
_ part of the territories of Greece.

2. Whether, for other reasons, attributable for instance to :
the expressed or tacit intention of the contracting Parties of
‘the concession of 1913—0or even of the party granting the
concession alone—the concession of 1913 should be considered
as inoperative in regard to the islands with which we are con-
cerned.

It is on the reply to be given to those two questions that
the issue of the present suit should, in my opinion, depend.

IV.

At what period were the territories
of Crete and Samos detached from the Otioman Empire ?

(a) In order to decide on that point, it is necessary that we
should consider what is the ordinary meaning of the word
“detached” ;

(6) what is the legal meaning of that term, from the stand-
point of international law, especially in connection with Eastern
affairs and with the dismemberment of Turkey ;

(c) what is the meaning which the Parties to the dispute
desired to attribute to the term ;

(d) lastly, what is the juridical construction which the Court
should place upon the term, in case of doubt.

To begin with and from a general point of view, if one
turns to the dictionary of the Académie francaise or to Littré’s
dictionary, it is clearly seen that the words ‘‘détacher’’ and
“détachement’ possess more than one meaning. They mean
dégager, écarter (détacher les bras), rendre distinct, éloigner (see
also the newspaper Le Journal of September 27th, 1937, in an
article by M. Guy Mazeline: ‘.... on sent la population sinon
lointaine, du moins détachée....”\, and finally délivrer ; and in
this enumeration of its different meanings, we find that it is
only in the fourteenth place that the sense of “rompre”
is assigned to the word by Littré.

In legal terminology, we only find the word “détacher” used
in a single case—at any rate so far as I am aware, namely in
the expression “bail à premier détachement”, or “bail à conve-
nant’, signifying lands which are not let on perpetual lease,
by. which every link with the owner would be severed,
but which are, on the contrary, leased for an agreed period

45
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 136

at the end of which the landlord can terminate the tenant’s
occupancy.

The same applies in regard to the territories which have
been detached from Turkey, whether by consent or by force,
in different ways, in the course of Eastern affairs.

The territories thus detached from her included, especially,
Serbia and the Roumanian provinces in 1856, Bulgaria in 1878,
Cyprus, Bosnia and Herzegovina at the same period, Egypt
since 1867 and Tunis since 1881. All these countries had, from
the above-mentioned dates—and in some respects from even
earlier dates—ceased to be under the servitude of concessions
which the Turkish Government was wont to impose on the
territory over which it still retained all the attributes of
sovereignty, in their entirety.

What then is the meaning which should be assigned, in
international law, to the words ‘“‘territories detached”’ ?

It is perfectly evident, in our view, that ‘from the point of
view of international law a territory must be regarded as
detached from a State when it is internationally recognized that
the essential attributes of the sovereignty appertaining to that
State have ceased to exist, having henceforth become vested
either in the said territory or in another State. And these
attributes of sovereignty, without which no sovereignty can be
described as such are: the right of free political organization,
the right of autonomy in the conduct of social affairs, prisons,
public worship, public education, administrative machinery,
systems of taxation, communications, organization of the police,
the right of civil and criminal legislation, the right of juris-
diction, the obligation of military service, freedom of trade,
the right of the flag, the right to conclude treaties and the
right of representation.”

That is, In our opinion, the only scientific definition which,
if we wish to avoid factitious and arbitrary constructions,
international law justifies us in assigning to the expression
“territories detached’’. Moreover, that definition coincides
perfectly with the excellent definition given by M. Huber in
his arbitral award of April 4th, 1928, to the effect that sover-
eignty presupposes not an abstract right, devoid of any concrete
manifestation, but on the contrary the continuous and pacific
exercise of the governmental functions and activities which
are its constituent and essential element.

International situations have to be determined juridically
non ex nomine sed ex ve. I am, therefore, unable to accept,
in regard to the special point that we are considering, the
“diplomatists’ formula” labelled “‘the integrity of the Ottoman
Empire’, a formula which has become merely a subject for
jesting, as an eminent French publicist could not refrain from
pointing out.

46
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 137

Moreover, it has always been in this sense that both the
doctrine and jurisprudence of international arbitration have
interpreted analogous international situations, even where the
hypotheses have been far less beyond cavil than the one we
are considering. This was so, for instance, in regard to terri-
tories ceded on lease by one State to another for periods of
great length, such cases being considered—irrespective of the
term used to describe them—as instances of genuine detach-
ment, in spite of the disguised form of acquisition. Thus the
arbitral award of August 28th, 1902, delivered by G. Gram and
Louis Renault, in the suit between Germany, France and
Great Britain, of the one part, and Japan of the other part,
rightly held, in its statement of reasons, that the claims which
Japan put forward, relying on her sovereignty, were inconsistent
with the facts and with practice.

And since the expression ‘‘territories detached from the Otto-
man Empire” can bear no other meaning, whether in grammar
or in law, than that which we have just explained, we also
consider it beyond question that this was precisely the sense in
which it was employed by Greece when she signed Protocol XIT
of Lausanne and the Special Agreement of 1936.

Indeed, I find it impossible to believe that, in signing the
Treaty of Lausanne, the other signatory Powers can have held
any different conception on this point.

For, were it otherwise, we should have to suppose that these
Powers were also prepared to admit that, even at that date,
certain territories which were already independent or under
their administration or protection, such as Cyprus, Egypt,
Libya and even Tunis, continued to be territories not detached
from Turkey, so that the latter Power would still he entitled
to conclude concessionary contracts in respect of them within
the meaning of Protocol XII.

But, supposing that there were some doubt as to the mean-
ing of the word “detached”, who is it that should benefit by
that doubt? Should the benefit be allowed to MM. Collas &
Michel, in whose favour this species of international servitude
for the lighthouses had been conceded by Turkey, or should it
be allowed in favour of these territories, and consequently of
Greece ?

The question needs only to be asked in order to be answered.

For, in accordance with a general principle which is unani-
mously accepted by the doctrine of international law, all trea-
ties “stipulating servitudes should be interpreted restrictively,
so that the ‘servitude, which is an exceptional right attaching
to the territory of a foreign State, may limit the sovereignty
of the said State as little as possible”.

47
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 138

That is, indeed, a general principle of law recognized by
all civilized nations, and it is one of the general principles
which the Court is obliged to apply in virtue of Article 38 of
its Statute.

That general principle is also set forth in Article 1162 of
the French Civil Code in the following terms: ‘In case of
doubt the agreement is interpreted against the party which
stipulated the obligation, and in favour of the party which
undertook the obligation.” And that is quite natural; for
indeed “any obligation, or aggravation of an obligation, implies
a restriction of the natural liberty of the debtor. The exist-
ence of a contractual obligation cannot therefore be presumed
any more than that of a servitude.’’ (Baudry—Lacantinerie,
Traités de Droit civil, XII, No. 569.)

*
* *

Independently of the solution at which we should arrive on the
basis of the date of detachment of the islands of Crete and Samos
from Turkey, the Court can certainly not, in our opinion, refrain
from discussing the question whether, for reasons of another
kind, this contract should be considered as having not been duly
entered into, and consequenily as not being operative in regard to
the Greek Government.

For on this point the Special Agreement is clear and definite.
Moreover, not only is this the issue on which the Parties are
divided, but an examination of this question would, we believe,
result in showing the true significance of the word “‘detachment”
in the sense in which it was understood and employed by the
authors of the Special Agreement, the instrument which binds
the Court—for the latter’s jurisdiction cannot extend beyond
this expression of the common will of the Parties.

And the common will of the Parties on this point is clearly
formulated in the very first words of the French Memorial,
where that document seeks, in a truly legal spirit, to “define
the issue that is to be debated and the point upon which the
Court ts asked to give judgment’.

And in order to define this issue, the French Memorial says
explicitly: “THE EXACT QUESTION AT ISSUE IS THIS: Could these
territories, at a certain period when they were not yet Greek, be
regarded as no longer Ottoman to the extent that the Imperial Ottoman
Government had no longer the right to conclude certain contracts
therein ?”°

And it was, indeed, to the discussion of that issue that those
who pleaded before the Court in the case before us devoted
all their efforts.

48
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 139

V.

Nevertheless, even supposing that the word “‘detachment’’
should be read as bearing the meaning attributed to it by
the Court, which thus rejects the Greek Government’s con-
tention, it would still be necessary to examine even more
closely the principal question put by the Special Agreement of
1936, that is to say the question whether for any legal reason,
drawn more particularly from Ottoman law and corroborated
by international law itself in regard to this point, Turkey had
not ceased both in fact and 7 law to be able in April 1013
to grant concessions in respect of lighthouses in the islands of
Crete and Samos. .

In other words—to use the actual terms of the Special
Agreement—whether the contract of April 1913 between the
firm of Collas & Michel and the Ottoman Empire ‘‘was duly
entered into and is accordingly operative as regards the Greek
Government’, That is really the whole question which the
Court asked itself in 1934, on pages 7 and 8 of its judgment,
and which in principle it decided in favour of the French
Government’s contention, refraining however from passing upon
the question whether there were territories in respect of which that
concession was to be regarded as inoperative as regards Greece.

Accordingly, in the case before us we must also consider
what is the meaning of the expression “duly entered into and
accerdingly operative as regards the Greek Government”, which
occurs in the Special Agreement of August 28th, 1936, on the
basis of which the Court is to render judgment.

The question of the meaning of this expression has already
been raised and decided in our Judgment of March 17th, 1934 ;
thus the Court has already decided, on pages 16 and 17 of
that judgment, that the Parties themselves were in agreement
that the words “duly entered into” were taken from Article I
of Protocol XII and that they have the same sense in the
Special Agreement as in the Protocol.

In any case, in regard to this same point, the Court defi-
nitely agreed (pp. 20 and 26 of its judgment) that Ottoman law
must be examined for the putpose of the decision as to the
validity or otherwise of the 1013 concession contract.

As the question is no different now, the undersigned is of
opinion that the Court should not have refused to consider
the question whether the 1913 contract, as regards the islands
of Crete and Samos, was concluded in accordance with the pre-
scriptions of Ottoman law.

For there can be no doubt that Ottoman law was entirely
and absolutely violated in the two special cases which we are
considering.

49
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 140

What is the Ottoman law which we must consider ?

In some countries, all the laws of the country are not identi-
cal for all territories belonging to it. In France (Alsace, Lor-
raine and the colonies), in Greece, in England and particularly
in Turkey—since it is Turkey with which we are concerned—
some territories were or are governed by different laws. This
was in particular the case as regards the territories of Crete
and Samos. |

Accordingly, in answering the question whether the 1013
contract was duly entered into, ie., in accordance with Turkish
law, regard must be had not to the Turkish laws applying
in Constantinople, in the Lebanon or in Thrace, but solely
to the Turkish laws applicable in the islands of Crete and
Samos. It is clear that a decision that these islands were
not yet detached from Turkey in April 1913 involves the
corollary that all their laws must be regarded as forming part
of the Ottoman legal system.

It is however clear that under this special régime of Otto-
man public laws, a régime which became at the same time
an international régime—for it only came into existence as
a result of foreign intervention and international conventions
agreed to by Turkey, conventions which did not even allow
Turkey to modify the régime without the express or tacit
approval of the other contracting States—Turkey no longer
had power, in April 1913, to sign concessions in respect of
the islands of Crete and Samos, esther in favour of her own
nationals or, a fortiori, in favour of persons of foreign nation-
ality— German, French, Itahan or Russian.

Since such concession contracts must be regarded as irregularly
signed, they will be inoperative as regards the islands with
which we are concerned; and they cannot be in any way
binding on the States to which these islands were assigned.
An examination of the international legal situation of these
territories definitely confirms this view.

VI.
The Island of Crete..

First of all, let us see at what period we may say—or even
are bound to recognize—that the island of Crete was detached
from Turkey.

In our view, Crete was in fact detached from Turkey—
I use the word “detached” in its usual sense—when, in 1897,
the Ottoman troops were compelled to leave Cretan territory
never to return.

50
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 141

This detachment also acquired full legal effect when the Con-
stitution voted by the Cretan Parliament on April 29th, 1899,
was confirmed by the Powers at Rome in 1901.

After that time, the Sultan ceased to intervene in the affairs
of Crete. After 1906 this detachment became a veritable axiom
of the Eastern question; at that date the Great Powers sent
to the King of Greece their famous note to the effect that
“giving practical. recognition to the interest which H.M. the
King of Greece must always take in the prosperity of Crete,
they have agreed to propose to H.M. that henceforth when-
ever the post of High Commissioner of Crete shall fall vacant,
His Majesty .... shall nominate a candidate .... and officially
inform them of his choice”.

Finally, the island of Crete, which had been a semi-sovereign
State from 1897 to 1912, became a Greek province in the lat-
ter year, when (4) on March 2nd, 1012, a decree of the Cretan
Assembly ‘‘abolished the institution of a separate government
in Crete as distinct from the Government of the rest of the
Kingdom of Greece’ and more especially when (2), on October Ist
of the same year, the Greek Government announced to the
Cretan Government that ‘Greece agrees that henceforward there
shali be a common Parliament for the Free Kingdom and the
island of Crete’.

Following these events and more particularly after the favour-
able conclusion of the Balkan war, on February 16th, 1973,
the Turkish flag of zinc, the last vestige of Turkish suzerainty,
which was flown on an islet adjacent to Crete (Suda) was struck
and replaced by the Greek flag.

Such shortly is the correct and indisputable history of the
detachment of Crete from Turkey.

But in that case, it will be objected, if Crete was already
detached from Turkey in 1897 and, as from February 1913,
finally became part of the territory of the free and independent
State of Greece, why was it thought necessary in the various
treaties which followed these wars, and in particular the Treaty
of London of May 3oth, 1913, and that of Athens of Novem-
ber r4th of the same year, to affirm the renunciation by the
Sultan of his rights in respect of the island of Crete? For if
that island was already Greek on April Ist, 1913, or even if
the Sultan at that date no longer possessed any rights whatever
over Crete, the clauses in the above-mentioned treaties concerning
Crete would be quite superfluous.

The answer to this argument is not difficult. It is the
answer given in 1814—at the Congress of Vienna—by Talley-
rand to Humboldt when the latter refused to accept, as being

7 | 51
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 142

unnecessary and obvious, a certain declaration proposed by the
former: “If that goes without saying, it will go still better if
we say it.”

This is precisely what Greece wanted as regards Crete: to
reaffirm an existing situation. She simply considered that a
thing which went without saying would go still better if it
was said.

Moreover, a similar course has been adopted more than once
in international practice. I will content myself with citing
Articles rr8 and 120 of the Treaty of Sèvres of August roth, 1920.

According to the former of these Articles, Turkey recognized
the French protectorate in Morocco and accepted all the con-
sequences thereof and we find the same wording in Article 120
as regards Turkey’s recognition of the French protectorate over
Tunis. In reality, however, the recognition in this way in 1920
of a state of affairs which, in the case of Tunis, had existed
since 1881, and in the case of Morocco, since 1912, was entirely
superfluous ; and I venture to think that it would not occur
to anyone to infer from the Treaty of Sévres of 1920—assum-
ing that that Treaty had been ratified—that it should be held
that the old bonds uniting Turkey to Tunis and Morocco were
only to be regarded as severed as from that date.

*
* *

Although the foregoing arguments appear to us to lead inevi-
tably to the conclusion that the island of Crete was detached
from Turkey before April 1st/14th, 1913, the date of the con-
cessionary contract between that Power and the firm of Collas
& Michel, a circumstance which is to be regarded as rendering
this contract inoperative as regards Crete and consequently also
as regards Greece which succeeded to the former’s rights and
obligations, I must also examine the question whether that
contract should not also be considered as inoperative as regards
that island for reasons of another kind.

*
*% *

As has already been observed, on April 29th, 1890, Crete
received a special Constitution approved by the Great Powers.
This Constitution, which was framed and adopted by a Cretan
General Assembly, was communicated to France, Great Britain,
Italy and Russia before it became definitive either from the
standpoint of Turkey or from that of international law. These
Powers caused the Constitution to be examined by their repre-
sentatives in Rome, constituted as a conference presided over

52
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 143

by the Italian Minister for Foreign Affairs. They demanded
certain amendments which were agreed to by the Cretan
Assembly. The Constitution thus became absolutely definitive
(see English Blue Book, 1901, No. 31 and No. 74).

The legal validity of this Cretan Constitution was never dis-
puted by Turkey, at all events as regards its main features ;
Greece for her part had no competence to dispute it.

Moreover, since France, through her representatives, had
agreed to its terms at Rome, there can be no doubt that this
Constitution is an international instrument accepted by: the
Parties to the case, an instrument which the Court should
apply in accordance with Article 38 of its Statute.

Above all, however, it is to be observed that, so far as concerns
‘those who, notwithstanding the existence of this Constitution,
hold that the island of Crete continued to form part of the
Ottoman Empire, this constitutional law should certainly be
regarded as a Turkish law, though only applicable to the island
of Crete.

Now what do we find in this Constitution? In the first
place, immediately after Article 1, which declares that the
island of Crete enjoys complete autonomy, Article 2 form-
ally lays down that ‘no servitude can be established in that
territory’.

More. particularly, however, with regard to contracts, treaties
or conventions. affecting the island of Crete, what power was
it which alone was legally competent to sign such instruments?

We find a clear and definite answer to this question in Arti-
cle 30 of the above-mentioned Constitution, whether it be
regarded as an international treaty or as a Turkish law imposed
upon Turkey by international pressure and consequently not
susceptible of modification by the will of that country alone.

According to this Article, “The Prince represents the State
fie. Crete], concludes conventions for which he demands the vote
of the Chamber, coins money and confers decorations.”’ It cannot
be denied that this provision is as clear as possible. Under this
provision the Prince was the only authority in Crete entitled
to conclude conventions. Moreover, this provision is also cor-
roborated by other articles of the constitutional law in question.

‘ I will merely quote Article 18, under which the only mono-
polies which may exist in Crete are such as are established by
a law to raise public revenues or in the interest of public
security, and Article 61 according to which, without a law
voted by the Chamber and sanctioned by the Prince, no tax
may be imposed or levied, no loan or convention burdening
the finances of the State may be concluded and no pension or

53
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 144

gratuity, to be a charge on the exchequer, may be granted.

To my mind, it clearly appears from the foregoing that, under
the statute of Crete, the Turkish authorities in Constantinople
no longer had any right to enter into conventions in respect
of the territory of that island. Moreover, after that date, all
conventions affecting Crete concluded with foreign companies
or firms were drawn up and signed by the Cretan authorities,
without any interference or even. protest on the part of the
Turkish Government in Constantinople. .

International practice therefore entirely conformed to the
constitutional provision above mentioned, which met with inter-
national acceptance, even if it were regarded only as a Turkish
law.

The Greek Memorial quotes a number of examples of these
concessions : telephone concessions, salt monopoly concessions, etc.

I therefore think it superfluous to repeat them, and I will
simply refer to page 16 of the Greek Memorial.

On the other hand, though the contrary would appear to have
been maintained by Collas & Michel, no concession in regard to
the island of Crete has been granted by the Sulian since 1899.

That being so, under what principle or what provision can
Collas & Michel claim that the Turkish authorities alone had
the right duly to grant them a concession in respect of the light-
houses in Crete? Why and in virtue of what privilege—which
would constitute a privilegium odiosum—should they alone of
all companies and firms in the world, be entitled to obtain from
the central authorities in Constantinople a grant of rights in
respect of the island of Crete?

In my view, this claim is quite incomprehensible. I have
studied the memorials of the French Government and heard the
oral arguments expounded before us; the latter simply amount
to a development of the claim that the Sultan, on April r4th,
1913, was still suzerain of Crete.

Reference has been made to the general rights of suzerainty
as though those rights were the same in every case, and as
though, if it were a case of actual sovereignty, all territories
under that sovereignty were subject to the same laws. But it
is undeniable that this is by no means the case: “To say that
a State is semi-sovereign does not suffice to define the status
of that State in relation to its suzerain. Jn fact, there are as
many varieties of sovereignty as there are semi-sovereign States.
The powers of the suzerain depend ultimately on the instrument
creating the semi-sovereignty....”’

54
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 145

In the present case, it is obviously to the 1899 Constitution—
whether it was the Constitution of an autonomous State or a
Constitution grafted on to the general organic régime of the
Turkish Empire—that we must refer in order to ascertain, first,
what were the powers of the central Government of Turkey,
and, secondly, what were the powers of the Cretan authorities
—who were under the suzerainty of the Porte—that had to be
respected by the signatories of the. concession contract of 1913.

That was a condition which was absolutely necessary, accord-
ing to the Court’s judgment of 1934 itself, in order to make it
possible for the 1913 concession to be regarded as duly entered
into by Turkey and accordingly operative as against Greece, in
so far as concerns Crete.

Moreover, Collas & Michel were perfectly aware which laws
—Turkish or otherwise—had to be observed in Crete in order
to endow the concession which they desired with any degree of
legality. They knew quite well that certain territories under
Turkish suzerainty or even sovereignty were governed by special
laws which alone were applicable in this connection—laws
which Turkey herself had accepted willingly or unwillingly and
which governed the provinces placed under her suzerainty.

I could cite more than one example with special reference to

the lighthouse question now. before us.
. The first contract concerning lighthouses was concluded in
1860—four years after the Treaty of Paris of March 30th, 1856.
Under Article 22 of this Treaty, the Principalities of Wallachia
and Moldavia (Roumania of the present day) were placed under
Ottoman suzerainty. Nevertheless, the contract of 1860 award-
ing the lighthouse concession to Collas & Michel did not extend
to the Roumanian ports of the Black Sea.

Indeed, according to Annex A to this contract, none of the
lighthouses were situated in Roumanian territory; this simply
means that, notwithstanding the Porte’s suzerainty over Rou-
mania at this date, that suzerainty did not comiprise a right
on the part of the Constantinople Government to confer conces-
sions, and in particular lighthouse concessions, in respect of
Roumanian territory, and this was because, in consequence of
Roumanian semi-sovereignty as established by Article 22 of the
Treaty of 31856, the local laws—whether Turkish or otherwise
—did not authorize the Constantinople authorities to sign such
concessions. The same held good in the case of Cyprus.

Furthermore, all foreign companies holding concessions in the
- island of Crete granted by the Sultan before 1897, were obliged
to recognize that, subsequent to the Cretan Constitution of
1890, their concessions could no longer be duly renewed between
them and the authorities of Constantinople because, as from

55
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 140

1899, Crete was governed by special laws and this held good
even if these special laws were to be regarded as Turkish laws.

The firm of Collas & Michel alone persisted in maintaining
the contrary.

But that is not all: The concessionary contract of April r4th,
1913, renews the general terms of the original contract of 1860.
Now this original contract, a bilateral Instrument, assumes cer-
tain conditions as being accepted by the central Ottoman
authority in Constantinople, which it was in 1913 absolutely
impossible to fulfil in the island of Crete.

Under Article 5, for example, the land required for the light-
houses had to be supplied free of charge by the Ottoman
Government. According to the same text, however, these lands
were to be regarded as Ottoman property. and the Turkish
authorities were to have the right of access to them and the
right to take any police measures.

But in 1913 the Government of Constantinople no longer
disposed of any land in Crete. How then could it at that time
stipulate for the disposal of land in favour of the firm of
Collas & Michel? This land at that time belonged to Crete
and, under the Constitution of 1899, Cretan territory was
inalienable (Art. 2) and no servitude could be established in
that territory. Moreover, not even rights to real property on
the adjacent islets could be acquired without the sanction of
the local authorities (Art. 19, para. 3), a provision which clearly
presumes that the competence of the Cretan authorities—and
that competence alone—extended .also to these islets and to
the territorial waters of the island.

Similarly, according to Article 6 of the concessionary contract,
materials for the erection or repair of lighthouses were to be
duty free. But, since 1899, customs matters in Crete had no
longer depended upon the central authorities at Constantinople.
Even Ottoman goods paid customs duty on entering Crete, and
this state of affairs had been accepted by Turkey herself (see
English Blue Book, Nos. 106-107).

In short, the whole agreement concerning the lighthouses
concession presupposed obligations on the part of the Ottoman
Government—as well as a right of supervision—which this
central authority was not only quite unable to exercise in fact
and in law, but which it, also, could not require the Cretan
Government to exercise or fulfil in its stead in virtue of conven-
tions subsequent to the Cretan Constitution.

That simply amounts to saying that the concession of 1913
granted by Turkey to the firm of Collas & Michel could not

56

D ns
A./B. 7I (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 147

in any way concern Crete, any more than it could concern
Cyprus, Egypt or Tunis, just as the concession of 1860 could
not concern Roumania, all these territories been governed by
special laws, even supposing that those laws were comprised
within the general régime of Turkish legislation.

Thus, if Collas & Michel had desired to take the proper
legal steps to renew their concession for the lighthouses of
Crete also, it was with the Cretan Government—or the Greek
Government, according to the date—that they would have had
to negotiate; and surely in such a case the Porte could not
have raised any objection to their doing so.

VII.
The Island of Samos.

The international situation of the island of Samos, from the
point of view with which we are concerned—that is, in particu-
lar, in regard to the question whether the Imperial Ottoman
Government of Constantinople possessed, in 1913, the necessary
juridical competence duly to enter into a contract for the concession
of the lighthouse service—though not entirely identical with
the situation that has been discussed in connection with the
island of Crete, is nevertheless similar to it.

For in the case of the island of Samos, also, we have an
organic statute which appears to furnish a complete answer to
the problem. This statute is that of December 22nd, 1832, which
was renewed in 1852.

In virtue of this régime, the Sublime Porte, acting with the
assent of the representatives of France, Great Britain and
Russia, and as a result of their intervention, conferred very wide
autonomous rights upon the island of Samos, rights which it
could not even curtail, for they were the direct consequence
of the protection exercised over the island by England, France
and Russia and internationally recognized. Thus, for example,
the Sultan was not entitled to send even the smallest number of
troops into the island; accordingly, when he sent some troops
in 1912, the fleets of the protecting Powers intervened, and
Samos was relieved of their presence. Immediately afterwards—
still in the year r9r2—Samos was occupied by Greek troops
without any protest being made by its protectors.

In view of these events—which are a matter of history—
one would in my opinion be quite justified in inferring that
Samos was virtually detached from Turkey before the conclu-
sion of the lighthouse contract of April Ist/r4th, 1973. |

However, even supposing that that inference were not justi-
fied, it is at any rate quite indisputable that the island of

57
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 148

Samos was governed by special organic laws which should alone—
even if they were Turkish laws—be taken into consideration
by the Court, in conformity with its judgment of 1934, in deter-
mining whether the concession of 1913 was duly entered into.

It will therefore suffice to analyze the laws which the Sublime
Porte granted, as stated above, to the Principality of Samos,
in other words, the organic statutes of 1832 and 1852 con-
cerning that island. It is only by such an analysis that it
can be shown whether it was the Ottoman Government at
Constantinople or the Samian Government which was legally
competent to conclude operative concessionary contracts con-
cerning the island of Samos with the firm of Collas & Michel,
which would be effective from 1924 until 1949.

*
* *

In virtue of the organic statutes referred to above, authority
in regard to the internal affairs of the island was vested in a
Council, whose members were selected from the notables of the
country and whose President was the Prince of Samos, appointed
by the Porte. It was this Council which conducted the general
administration of the island, and it was this Council alone
which, according to the organic statute, was invested with the
necessary authority for the regular conduct of the different
branches of the administration of the island, and was empowered
freely to decide upon questions relating to commerce (Art. 2).

Furthermore, it was the Council which had power to direct
the external relations of the island, although in regard to the
latter point its President—who was appointed by the Porte—
possessed a right of veto (Art. 4 im fine).

The island was obliged, on the other hand, to pay direct to
the Sublime Porte, as an aggregate and inclusive charge, an annual
impost of 400,000 piastres.

The above-mentioned texts are, in my opinion, the only ones
which have a direct bearing on the problem that we are con-
sidering. And the legal interpretation of these texts, relating,
on the one hand, to the extent of the rights conferred on the
Principality of Samos and, on the other hand, to the extent
of the rights retained by the Sultan, appears to me to be entirely
favourable to the Greek case.

The island of Samos was, in 1913, in the same legal situation
as Egypt, as Roumania until the year 1878, and as Bulgaria
until the year 1908.

Accordingly, although allegations to the contrary have been
made—without however being supported by a single example
—all the concessions granted in respect of the island of Samos
since that period have been duly entered into, not by the Sultan,
but by the Council of Samos.

58
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES 149
This was the case, in particular, in regard to:

{1) a telephone concession which was granted in virtue of a
law of June 27th, 1890, and implemented in regard to certain
details on August 14th, 1890;

(2) a concession for the construction and operation of a
tramway which was granted on September 4th, 1898;

(3) a concession for a monopoly of the manufacture of matches
which was granted on October 22nd, 1800.

I will refrain from citing a number of other similar concessions
concerning sparkling wines, petroleum, coal, sponge fisheries, etc.

Furthermore, concessions granted by the Ottoman Govern-
ment to companies whose rights extended to the remainder of
the Ottoman Empire did not extend to the island of Samos.

This was the case in particular in regard to the Tobacco
Monopoly ; thus, the small vessels employed by the Monopoly
to prevent tobacco smuggling in Turkey were not even entitled
to go to Samos. Regarding that point, I have before me a
letter dated August 27th, 1895, written by the Grand Vizier
Sait to the Principality of Samos, informing the Government
of that island that clear and precise orders had been given to
the vessels of the Monopoly not to go near the coasts of Samios,
and that the captain of a certain vessel who had disregarded
these instructions had been punished and dismissed.

Indeed, if it were admitted that Turkey, contrary to her
own legislation—-which was also international legislation—, was
entitled to extend concessions which she had granted in
respect of the rest of the Empire, to the island of Samos, she
would have succeeded, in a roundabout way, in making Samos
pay, not an AGGREGATE AND INCLUSIVE impost of 400,000 piastres,
but a very much heavier charge.

I am aware that, unfortunately, in the case of the conces-
sion to Collas & Michel that Company succeeded, in spite of
what has been said above, in persuading the Porte to ignore
the laws which it had itself granted to the island, willingly or
unwillingly, and that the Company was thus able to establish
two lighthouses on the coasts of Samos, one in 1890 and the
other in I912, without any possibility of protest by Samos.
For how could a protest have been made? The concessionary
Company possessed the nationality of one of the very countries
which had assumed the protection of the rights of Samos in
regard to the Porte and towards which the Samians have
never ceased to manifest their gratitude.

Moreover, as it has been very truly observed, one could not
infer from this circumstance that laws regarding public rights
are liable to extinction by prescription, after a period which
would in this case have been of somewhat short duration.

8 59
A./B. 7I (LIGHTHOUSES IN CRETE, ETC.).——OP. SÉFÉRIADÈS 150

VIII.

It may perhaps be objected to the argument set forth above,
in regard both to Crete and to Samos, that though, on the
one hand, the Court must in any case express its opinion on
the validity or otherwise of the contract of April 1st/r4th,
1913, concerning the lighthouses in the two islands, it would
be impossible, on the other hand, to deny its validity, seeing
that conventions of this kind must be regarded as having been
concluded in the interest of international shipping (Imperial
interest) ; and that, indeed, there have been at least two exam-
ples of international conventions, concluded with that very
object, which have definitely stipulated that the administration
of the lighthouses should not be under the exclusive com-
petence of the State in which these lighthouses were situated.
That was the case with the lighthouse on Cape Spartel and
the lighthouses in Ireland, in regard to the latter of which
certain rights were reserved to Great Britain by the Treaty of
December 6th, 1921.

Naturally, it would not occur to anyone to contradict such
an evident truth. Any international convention, whatever its
form, may stipulate exceptions even to some of the general
principles of international law, and in particular it may estab-
lish servitudes. But,

I. Such reservations and servitudes cannot possibly be pre-
sumed ; they must be clear and distinct ; and precisely in the
case now before the Court, at any rate as regards the island of
Crete, it was expressly stated in Article 2 of the Cretan Consti-
tution, accepted by France, that “the Cretan territory is
inalienable’ and that ‘no servitude can be established in that
territory’.

2. Turkey has never been a great maritime country or even
a small maritime country. In any case, the Powers which had
brought about the liberation of Greece and of Crete and Samos
could never—never in any circumstances—have supposed that
it would be in the interests of international shipping to entrust
the lighting of the coasts of the Eastern Mediterranean to
Turkey and to her concessionaires, in regard to the territories
which were being freed from the Turkish yoke.

3. In the first place, the question of the lighting of the
coasts of a country is so vital to that country—especially in
these days of submarines and petroleum—, and in the second
place, the international responsibility of the riparian States on
this point is so grave that no one could conceive of this lighting

60
A./B. 71 (LIGHTHOUSES IN CRETE, ETC.).—OP. SEFERIADES I5I

being brought ¢acily under a concessionary contract, concluded
in contravention of the régime of the country’s international
status.

4. Finally, and to sum up, it was an international interest
which primarily required, in 1913, that the responsibility for
the lighting of the Cretan and Samian coasts should be imposed,
not upon Turkey, which might grant concessions to German,
French, Italian, Russian or other companies, but to the govern-
ments of the islands in question which were placed, either in
law or in fact, under the plurilateral supervision of the Great

Powers.

*
+ *

To conclude, in view of the foregoing observations, I am of
opinion that the Court, in giving its answer to the question
put to it by the Parties in the present suit, is inevitably
confronted with the following dilemma :

either the word ‘‘detached”’ must be interpreted, in the case
of the islands of Crete and Samos, in the sense indicated by
the French Memorial in its opening passage—a sense that was
also accepted by Greece—and in that case the concessionary
‘contract of 1913 could not be regarded as duly entered into
or, accordingly, as operative in regard to Greece ;

or, on the other hand, these islands were still at that period
territories subject to the sovereignty of Turkey and, as such,
governed by Turkish laws; but in that case the contract of
1913 not having been signed, so far as concerns Turkey, by
persons who were competent and under her own legislation,
was not duly signed and must accordingly be regarded as not
being operative in regard to Greece.

Therefore, whichever of the two alternative propositions set
forth above is adopted, I consider that it is not possible to
regard the concessionary contract of 1913 as having been duly
signed in respect of the islands of Crete and Samos.

My conclusions may therefore be definitely summed up as
follows :

The concessionary contract of April Ist/14th, 1913, signed
between the firm of Collas & Michel and the Government of
Constantinople, not having been duly entered into in respect of
the islands of Crete and of Samos, Greece cannot be considered
as subrogated as regards the rights and obligations of Turkey
towards the French Company referred to above. _

(Signed) S. P. SEFERIADES.

61
